Exhibit 10.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT. THE REDACTIONS ARE INDICATED WITH “[**]”. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.

ETHANOL AND ISOBUTANOL PURCHASE AND MARKETING AGREEMENT

THIS ETHANOL AND ISOBUTANOL PURCHASE AND MARKETING AGREEMENT (this “Agreement”),
dated as of February 16, 2018 (the “Execution Date”), is entered into by and
between Eco-Energy, LLC, a Tennessee limited liability company with its
registered office at 6100 Tower Circle, Suite 500, Franklin, Tennessee 37067
(“Eco”), and Agri-Energy, LLC, with its principal office located at 502 S Walnut
Ave, Luverne, MN 56156 (“Agri-Energy”).

RECITALS

A. Agri-Energy operates an ethanol and isobutanol production facility located at
502 South Walnut Ave, Luverne, MN 56156 (the “Plant”) that is currently capable
of producing up to approximately 18 million gallons per year of commercially
marketable ethanol (the “Ethanol Output”) and up to 1.5 million gallons per year
isobutanol (the “Isobutanol Output”) and desires to enter into a marketing
agreement for the Ethanol Output and Isobutanol Output.

B. Eco is an ethanol marketer and is experienced in the marketing, selling and
transportation of ethanol, and is willing to purchase and market all or a
portion of the entire Ethanol Output and Isobutanol Output of the Plant.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, IT IS AGREED BETWEEN THE PARTIES:

1. Minimum Amounts:

(a) Agri-Energy shall sell [**] ethanol production to Eco (the “Monthly Ethanol
Production”), and Eco shall purchase from Agri-Energy the entire amount of
ethanol production made available by Agri-Energy to Eco each month during the
Term (as defined in Section 20(a)), on the terms set forth in this Agreement.
The parties agree and understand that Agri-Energy’s Monthly Ethanol Production
will vary and that Agri-Energy will have no obligation to Eco under this
Agreement if in any given calendar month Agri-Energy produces no ethanol, except
for any obligations associated with Accepted Purchase Orders as contemplated in
Section 2(c) below.

(b) In the event Agri-Energy sells more than [**] of its ethanol production to
any person other than Eco, Eco shall have all rights and remedies available at
law or otherwise, including, without limitation, offsetting amounts that would
have been payable to Eco for such ethanol against amounts owed by Eco to
Agri-Energy. If, however, Agri-Energy is offered a more favorable third-party
product price quote than that which Eco has offered, and the quote is comparable
in regard to term and structure, Agri-Energy shall provide notice to Eco of the
offer specifying the counterparty, quantity, and specification. Upon receiving
the aforementioned notification, Eco shall have the right, but not the
obligation, to match the offer or transact directly with the third party if they
meet Eco credit requirements.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 1



--------------------------------------------------------------------------------

(c) Agri-Energy may sell isobutanol to Eco from time to time. Agri-Energy shall
have no obligation to sell any isobutanol to Eco.

(d) Eco may purchase and otherwise market and sell ethanol and other products
for Eco’s own use or account, and Eco may also market and sell ethanol and other
products of other persons (including affiliates or related parties of Eco) as
well as provide services to other persons, on such terms and conditions as are
determined by Eco from time to time.

(e) Upon reasonable notice, Eco shall have the right to audit such books and/or
records of Agri-Energy as it relates specifically to the Monthly Ethanol
Production to ensure compliance with Section 1(a) of this Agreement. If Eco
elects to perform the rights granted in this Section it must perform such audit
in a reasonable and judicious manner.

2. Purchase and Sale:

(a) Eco shall use commercially reasonable efforts to solicit competitive market
offers for the ethanol and isobutanol purchased from Agri-Energy. Eco shall use
reasonable efforts to optimize freight, fuel characteristics, and other
marketing tools to provide competitive market pricing for Agri-Energy’s ethanol
and isobutanol production. Eco’s efforts shall include working with Agri-Energy,
developing, and emerging markets to provide favorable ethanol and isobutanol
pricing back to Agri-Energy when compared with market alternatives. When
commercially reasonable, Eco shall assist Agri-Energy in determining if offers
are competitive with alternative markets by providing market insight as part of
the purchase offers or contracts.

(b) Eco shall use its commercially reasonable efforts to, from time to time,
submit purchase orders or purchase contracts similar to Exhibit B (each, a
“Purchase Order”) to Agri-Energy for purchases of ethanol or isobutanol produced
at the Plant, all upon and subject to the terms and conditions of this
Agreement. Eco may place a Purchase Order with Agri-Energy orally, by email or
by a written Purchase Order in a form mutually acceptable to Agri-Energy and
Eco. Any Purchase Orders agreed to orally shall promptly be confirmed in writing
by Agri-Energy and Eco. The terms of any Purchase Order shall specify a purchase
price F.O.B. the Plant (the “Purchase Price”) and shall specify the method of
transport of the ethanol or isobutanol (i.e., via truck, rail or some
combination thereof) and include a request for the sale and delivery of ethanol
or isobutanol, as the case may be, on a one-time basis or on a daily, weekly,
monthly or other periodic basis. Any Purchase Order may be cancelled by Eco at
any time, prior to the earlier of: (i) the time at which such Purchase Order
becomes an Accepted Purchase Order (as that term is defined in Section 2(c)
below) or (ii) prior to the time that Agri-Energy has entered into a legally
binding commitment based upon the Purchase Order.

(c) Agri-Energy may accept or reject each Purchase Order in whole but not in
part. Agri-Energy shall notify Eco of Agri-Energy’s acceptance or rejection of
each particular Purchase Order within the time period specified in such Purchase
Order, or if no time period is specified in such Purchase Order, within
twenty-four (24) hours of Agri-Energy’s receipt of such Purchase Order (in
either case, the “Acceptance Period), and if Agri-Energy fails to notify Eco
within the Acceptance Period, Agri-Energy shall be deemed to have rejected such
Purchase Order. Agri-

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 2



--------------------------------------------------------------------------------

Energy may accept or reject any Purchase Order orally, by e-mail or by written
notice, provided, however, that Agri-Energy shall confirm all oral Purchase
Orders in writing. Any Purchase Order that is accepted by Agri-Energy is
referred to in this Agreement as an “Accepted Purchase Order” and is binding on
both parties and becomes incorporated into this Agreement. Thus, each Accepted
Purchase Order becomes assimilated into this Agreement for purposes of
determining the parties’ rights, duties, and/or liabilities. Notwithstanding any
other term or condition of this Agreement or any Accepted Purchase Order, in the
event of any inconsistency between the terms and conditions of this Agreement
and any Accepted Purchase Order, this Agreement shall govern unless such
Accepted Purchase Order expressly states its intent to supersede this Agreement
and is in writing and signed by authorized officers of both Eco and Agri-Energy.
Eco shall summarize the terms of the Accepted Purchase Order in the form of a
Purchase Contract (“Purchase Contract”).

(d) Each party shall designate one or more persons (each a “Representative”) who
shall be authorized and directed to deal with the other party hereunder and to
make all sales decisions on behalf of such party. All directions, transactions
and authorizations given by such Representative(s) whether orally,
electronically (including, without limitation, by email), by facsimile or in
writing shall be binding upon the party that appointed the Representative. Both
parties shall be entitled to rely on the authorization of the other party’s
Representative(s) until it receives written notification from the other party
that such authorization has been revoked and the name and contact information of
the replacement representative(s).

3. Purchase Price and Fees:

(a) The amount payable by Eco to Agri-Energy for ethanol that is purchased by
Eco pursuant to this Agreement shall be the Purchase Price set forth in the
applicable Accepted Purchase Order.

(b) The amount payable by Agri-Energy to Eco for services related to ethanol to
be sold to Eco under this Agreement shall be equal to [**] to Agri Energy in the
applicable Purchase Order.

(c) The amount payable by Eco to Agri-Energy for isobutanol that is purchased by
Eco pursuant to this Agreement shall be the Purchase Price set forth in the
applicable Accepted Purchase Order (the “Isobutanol Fee”).

(d) The amount payable by Agri-Energy to Eco for services related to isobutanol
to be provided by Eco under this Agreement shall be equal to [**] of isobutanol.

4. Payment:

(a) Subject to the terms and conditions set forth in this Agreement, upon Eco’s
receipt from Agri-Energy of a bill of lading (BOL) and certificate of analysis
(COA) for shipments made the previous week up until Sunday 11:59PM, Eco will pay
to Agri-Energy by wire transfer each Thursday of that week. Eco shall deliver to
Agri-Energy a bill of lading that identifies the ethanol or isobutanol for which
payment is being made, the Purchase Contract that is the subject of the payment,
the Purchase Price, amounts owed by Agri-Energy being netted against amounts
owed by Eco (as defined in 4(c)) and the final amount being paid.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 3



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth in this Agreement, Eco assumes
the credit risk upon passage of title and risk of loss of the product as defined
in 7(e) of this Agreement, and at no point will amounts owed to Agri-Energy be
subject to or withheld because of the credit risk assumed by Eco.

(c) Subject to the terms and conditions set forth in this Agreement, the parties
hereby agree that they shall discharge mutual debts and payment obligations due
and owing to each other on a rotating and continuous basis through netting.
Thus, all amounts owed by each party to the other party for the purchase and
sale of any product and/or services (e.g., ethanol, isobutanol, ethanol
marketing services, isobutanol marketing services, etc.) during the weekly
billing period under this Agreement shall be netted so that only the excess
amount remaining due shall be paid by the party who owes it at the end of each
week. Each party will be responsible for keeping an accurate accounting of its
accounts payable and receivable in a manner that justifies its prior week
netting.

(d) Eco will negotiate all freight fees regarding the shipment of ethanol and
isobutanol from the Plant. Eco will be responsible for remitting payment
directly to all truck and rail carriers for all outbound shipments.

5. Renewable Identification Numbers: Agri-Energy shall accurately and timely
assign Renewable Identification Numbers (singly, a “RIN” and, collectively,
“RINs”) for all ethanol delivered hereunder with the equivalency value of 1.0
for corn ethanol and for all isobutanol delivered hereunder with the equivalency
value of 1.3 for corn isobutanol. Such RINs shall comply with the rules and
regulations promulgated by the Environmental Protection Agency pursuant to the
Renewable Fuels Standard (as it may hereafter be amended, restated or modified).
Simultaneously with the transfer of title to any ethanol or isobutanol from
Agri-Energy to Eco hereunder (on invoice), Agri-Energy shall accurately assign
and transfer the RIN or RINs for such ethanol or isobutanol to Eco.
Alternatively, if it is later determined feasible, Agri-Energy shall permit Eco
to generate, assign and transfer the RIN or RINs for such ethanol or isobutanol,
acting as an Agent on behalf of Agri-Energy, including, without limitation, the
creation and delivery of all necessary product transfer documents as required
under applicable federal laws and regulations through the EPA EMTS. Upon
request, Eco shall provide Agri-Energy with a transaction summary of all
quarterly transactions; however, Agri-Energy shall remain responsible and
accountable for the correct report submission of such required reports to the
EPA.

6. Production and Loading Reports and Schedules:

(a) Agri-Energy shall provide to Eco ethanol production forecasts, as well as
daily plant inventory balances for ethanol. The aforementioned information
should include at a minimum the following:

(i) quarterly production schedules that accurately specify to the greatest
extent possible the ethanol production schedule at the Plant for the following
six calendar months; and

(ii) a daily status report by 1000 A.M. (CST) that provides:

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 4



--------------------------------------------------------------------------------

(1) that day’s ethanol inventory, prior day’s production, that day’s production
schedule for the Plant and the estimated production for the succeeding day;

(2) the volume of ethanol then stored at the Facility;

(3) the number of Railcars at the Facility on such day that have not yet left
the Facility and are:

a. empty; or

b. loaded with ethanol; and

(4) such other increased or changed information as the parties may agree.

(b) Eco shall schedule the loading and shipment of all ethanol and isobutanol at
the Plant, and shall provide to Agri-Energy no later than 3 p.m. on Wednesday of
each week during the term of this Agreement:

(i) a loading schedule for the following week specifying the total loads to be
shipped for the week, loads to be shipped for each Accepted Purchase Order,
quantities of ethanol to be removed from the Plant each day and the method of
transportation from the Plant (i.e. by truck or rail); and

(ii) rolling monthly estimates for the following month specifying the total
loads to be shipped for the month, loads to be shipped for each Accepted
Purchase Order, quantities of ethanol and isobutanol to be removed from the
Plant each day, and method of transportation from the Plant (i.e. by truck or
rail).

(c) On Monday and Wednesday of each week, Eco shall notify Agri-Energy of the
then current estimate of the dates and times that railcars and trucks that Eco
has scheduled to arrive at the Facility to take delivery of Ethanol and
isobutanol

(d) No later than 5 p.m. each Friday (or such other day and time as Eco and
Agri-Energy mutually agree) and such other times as Agri-Energy may reasonably
request, Eco shall deliver a report listing each outstanding Accepted Purchase
Order, which shall include:

(i) the Accepted Purchase Order number;

(ii) the amount of ethanol or isobutanol of such Accepted Purchase Order
previously filled and the dates on which such portion or portions were filled
and the remaining volumes of ethanol or isobutanol to be delivered in connection
such Accepted Purchase Order; and

(iii) the scheduled delivery dates for each outstanding Accepted Purchase Order.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 5



--------------------------------------------------------------------------------

(e) Eco and Agri-Energy shall cooperate in coordinating production and loading
schedules, including by promptly notifying the other of any changes in any
production or loading reports or schedules delivered hereunder; provided,
however, that Eco shall be entitled to act and rely upon the production
forecasts provided to Eco by Agri-Energy as described in Section 6 of this
Agreement.

(f) No later than the fifth day of each calendar month during the Term,
Agri-Energy shall provide Eco a report specifying the number of gallons of
ethanol produced by the Plant in the immediately preceding calendar month.

(g) In order to assist Agri-Energy with analyzing the market and market
opportunities, from time to time, as reasonably requested by Agri-Energy, Eco
shall deliver to Agri-Energy a market insight report that provides indication
key marked drivers, stocks and production reports. Eco agrees to make generally
available to Agri-Energy all market insight, analysis and recommendations it
derives from its involvement with and knowledge of ethanol production, supplies,
trading and logistics.

(h) Eco assumes responsibility for logistics, railcar, and truck schedule
management through a combination of the above activities partnered with active
analysis of railcar fleet traces and projections of turn times, car movements,
etc.

7. Delivery, Storage, Loading, Title:

(a) The place of delivery by Agri-Energy and pick-up by Eco for all ethanol and
isobutanol purchased by Eco under this Agreement shall be F.O.B. the loading
flange at the truck/rail load out of the Plant. Agri-Energy shall grant and
allow Eco and its agents (including, without limitation, all truck and rail
carriers) reasonable access to the Plant in the manner and at the times
requested by Eco in order to allow Eco to take delivery of ethanol and
isobutanol in accordance with the loading schedules provided by Eco pursuant to
Section 6.

(b) Agri-Energy shall confirm, no later than the next day, meter or weight
certificates, bills of lading and certificates of quality analysis for the
previous day’s deliveries of ethanol and isobutanol to Eco.

(c) Eco shall arrange for all trucks and rail cars as needed to take delivery of
all ethanol. Eco shall use its commercially reasonable efforts to manage the
arrival of trucks and rail cars to be at the Plant for pick-up of ethanol and
isobutanol in accordance with Eco’s loading schedules as provided to Agri-Energy
pursuant to Section 6, or as otherwise mutually agreed by Eco and Agri-Energy.

(d) Agri-Energy shall provide and supply, without charge to Eco, all facilities,
equipment and labor necessary to load the ethanol and isobutanol into trucks and
rail cars (as applicable) at the Plant. Agri-Energy shall maintain all loading
facilities and equipment at the Plant in accordance with industry standards and
in good and safe operating condition and repair, subject to ordinary wear and
tear. Without limiting the preceding sentence, Agri-Energy shall ensure (i) all
trucks and rail cars shall be loaded to their full legal capacity (except as
otherwise requested by Eco), and (ii) all trucks and rail cars shall be loaded
without delay as quickly as is reasonably possible. Agri-

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 6



--------------------------------------------------------------------------------

Energy will not pay demurrage charges for instances where truck loading is
delayed due to multiple trucks arriving for loadout within the same general
timeframe. In the event foreign matter or a foreign substance is discovered in
any load of ethanol or isobutanol delivered hereunder, Agri-Energy shall take
all action (at its cost and expense) to cooperate with Eco to determine such
foreign matter or foreign substance and its content. Agri-Energy shall handle
all ethanol and isobutanol during the loading process in a good and workmanlike
manner and in accordance with Eco’s reasonable requirements and customary
industry practices.

(e) Subject to Sections 9(b) and 10, transfer of product control (meeting the
requirements of ASC 606—Revenue from Contracts with Customers), including title
and risk of loss for ethanol or isobutanol shall pass from Agri-Energy to Eco
after the loading of the ethanol or isobutanol into trucks, rail cars at the
loading flange between the Plant and the transportation vehicle.

8. Quantity of Ethanol and Isobutanol; Production:

(a) The quantity of ethanol and isobutanol delivered to Eco under this Agreement
and loaded by truck and rail shall be definitively established by outbound meter
and weight certificates obtained from meters and scales of Agri-Energy that are
properly certified as of the time of loading in accordance with any requirements
imposed by any governmental or regulatory authorities and that otherwise comply
in all material respects with all reasonable commercial standards and applicable
laws, rules and regulations. Agri-Energy agrees to maintain at the Plant, in
good and safe operating condition and repair and in accordance in all material
respects with all applicable laws, rules and regulations, truck scales or
metered pumps suitable for weighing/measuring ethanol. All costs and expenses
incurred in connection with obtaining such certificates, and maintaining such
truck weights, shall be borne by Agri-Energy.

9. Quality of Ethanol and Isobutanol:

(a) All ethanol sold to Eco hereunder shall meet all of the specifications and
quality standards for ethanol set forth in Exhibit A (the “Specifications”). All
isobutanol sold to Eco hereunder shall meet all of the Specifications for
isobutanol set forth on Exhibit A.

(b) Notwithstanding any other term or condition of this Agreement, Agri-Energy
agrees and acknowledges that it will be solely responsible for the quality of
the ethanol and isobutanol produced at the Plant while it is within
Agri-Energy’s control.

(c) The warranties above in this Section 9 do not extend to any device, product,
or system into which the ethanol or isobutanol is incorporated. The warranties
and remedies are conditional upon proper storage, installation, use and
maintenance with care and good workmanship and/or in accordance with
Agri-Energy’s instructions. This warranty is for the sole benefit of Eco, and
does not extend to any subsequent transferee or purchaser of the ethanol or
isobutanol products. Eco will not provide any representations or warranties on
behalf of Agri-Energy.

10. Rejection of Product by Eco: Eco may reject, [**], any ethanol or isobutanol
that fails to conform to or satisfy the requirements of Section 9. Eco shall
provide Agri-Energy written notice as soon as possible of any such rejection of
ethanol.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 7



--------------------------------------------------------------------------------

If any ethanol or isobutanol is properly rejected by Eco (the “Rejected
Product”), Eco will, in its discretion:

(a) Offer Agri-Energy a reasonable opportunity to examine and take possession of
the Rejected Product, at Agri-Energy’s cost and expense, if Eco reasonably
determines that the condition of the Rejected Product permits such examination
and delivery prior to disposal;

(b) Dispose of the Rejected Product in the manner as directed by Agri-Energy,
and at Agri-Energy’s cost and expense, subject to the requirements of applicable
laws, rules and regulations and any third-party rights; or

(c) If Eco has no reasonably available means of disposing of the Rejected
Product, and if Agri-Energy fails to direct Eco to dispose of the Rejected
Product or directs Eco to dispose of the Rejected Product in a manner
inconsistent with applicable laws, rules or regulations or any third-party
rights, then Eco may return the Rejected Product to Agri-Energy, at
Agri-Energy’s cost and expense.

(d) Eco’s obligation with respect to any Rejected Product shall be fulfilled
upon Agri-Energy taking possession of the Rejected Product, the disposal of the
Rejected Product or the return of the Rejected Product to Agri-Energy, as the
case may be, in accordance with subparagraphs (a), (b) or (c) above.

(e) Agri-Energy shall reimburse Eco for all reasonable costs and expenses
incurred by Eco for storing, transporting, returning, disposing of or otherwise
handling Rejected Product, and Eco shall provide Agri-Energy with reasonable
substantiating documentation for all such costs and expenses. Agri-Energy shall
also refund any amounts paid by Eco to Agri-Energy for Rejected Product within
ten (10) days of the date of Agri-Energy’s receipt of Eco’s written notice of
the rejection. Eco shall have no obligation to pay Agri-Energy for Rejected
Product, and after written approval from Agri-Energy, Eco may deduct from
payments otherwise due from Eco to Agri-Energy under this Agreement the amount
of any reimbursable costs or any required refund by Agri-Energy as described
above.

(f) Pursuant to Section 11, Agri-Energy certifies the quality of ethanol or
isobutanol subject to the terms and conditions set form in this Agreement prior
to transfer of title and risk of loss under Section 7(e). If any ethanol or
isobutanol is rejected following the transfer of title and risk of loss to Eco
under Section 7(e), title and risk of loss to the Rejected Product shall revert
to Agri-Energy effective upon the rejection of the ethanol or isobutanol,
subject to Eco providing appropriate evidence that such product failed to
confirm or to satisfy the requirements of Section 9 prior to transfer of title
and risk of loss under Section 7(e).

11. Testing and Samples: If Agri-Energy knows or has reason to believe that any
ethanol or isobutanol sold hereunder does not conform to or satisfy the
requirements of Section 9 or may be subject to rejection under Section 10,
Agri-Energy shall promptly notify Eco so that such ethanol or isobutanol can be
tested before entering the stream of commerce. If Eco knows or has reason to
believe that any ethanol or isobutanol does not conform to or satisfy the
requirements of Section 9 or may be subject to rejection under Section 10, then
Eco shall have Agri-Energy retest the retention samples at the Plant. If
Agri-Energy is unable or unwilling to test the retention samples as described

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 8



--------------------------------------------------------------------------------

above, Eco may obtain independent laboratory tests of such ethanol. If a test is
initiated by Eco pursuant to the preceding sentence and the ethanol is tested
and found to comply with Section 9 and to not be subject to rejection, then Eco
shall be responsible for the costs of testing such ethanol and/or isobutanol.
Agri-Energy shall be responsible for all testing costs in all other
circumstances.

Agri-Energy will take an origin sample of ethanol and/or isobutanol
representative of every truck and rail car loaded at the Plant, using sampling
methodology that is consistent with industry standards. Agri-Energy will label
the samples to indicate the date of testing and keep records identifying
specific units that were loaded from such sample. The samples and identifying
records will be retained by Agri-Energy for sixty (60) days. Testing of sulfate
levels shall be done on all ethanol produced at this Plant.

Upon written request of Eco, Agri-Energy shall deliver to Eco a composite
analysis of all ethanol and isobutanol produced at the Plant on a monthly basis,
and also at such other times and for such production periods as are reasonably
requested by Eco from time to time. The composite analysis shall be in a format
reasonably acceptable to Eco and Agri-Energy.

12. Other Expenses: Agri-Energy shall be responsible for paying all sales taxes,
fees and charges assessed or imposed by any governmental authority or industry
organization with respect to the sale and delivery of ethanol and isobutanol to
Eco as contemplated by this Agreement, including, without limitation, taxes,
fees and charges for export, import, ad valorem, value added, assessment, sales,
inspection or otherwise. Agri-Energy shall also be responsible for paying any
and all local, state and federal tax liabilities. If any such taxes, fees and
charges of Agri-Energy are paid by Eco, Agri-Energy shall promptly reimburse Eco
for such fees and charges or Eco shall have a right to offset such taxes, fees
and charges against amounts determined to be owed to Eco by Agri-Energy,
pursuant to this Agreement. Eco shall be responsible for any and all taxes or
fees directly attributable to it after title transfer.

13. Duties of Agri-Energy: Agri-Energy agrees as follows:

(a) Agri-Energy shall cooperate with Eco in the performance of the services to
be provided by Eco under this Agreement in a commercially reasonable manner,
including by providing Eco, in a timely manner, any records or information that
Eco may reasonably request from time to time as part of Eco’s purchase of
ethanol and isobutanol.

(b) Nothing herein shall be deemed to require Agri-Energy to produce any minimum
amount of ethanol or isobutanol and, subject to any Purchase Orders accepted by
Agri-Energy pursuant and subject to Sections 2(b) and 6(c) of this Agreement,
Agri-Energy may reduce or eliminate its ethanol or isobutanol production for any
reason without such reduction constituting a breach of this Agreement.

(c) Agri-Energy shall promptly notify and advise Eco of any laws, rules,
regulations, court orders, requirements and standards, taxes, fees or charges of
any governmental authority or industry organization (or any changes thereof)
which could materially impact the ethanol or isobutanol sold hereunder or the
sale or resale thereof, or any other transactions contemplated by this
Agreement.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 9



--------------------------------------------------------------------------------

(d) Agri-Energy shall perform its duties and obligations under this Agreement in
a commercially reasonable manner and in compliance in all material respects with
all governmental laws, rules and regulations that are applicable to
Agri-Energy’s duties and obligations under this Agreement.

(e) Agri-Energy shall advise Eco of any matter regarding any ethanol or
isobutanol sold hereunder that raises an issue of compliance of such ethanol or
isobutanol with applicable governmental laws, rules or regulations or industry
standards known to Agri-Energy.

(f) Agri-Energy shall use commercially reasonable efforts to obtain and
continuously maintain in effect any and all material governmental and other
consents, approvals, authorizations, registrations, licenses and permits that
are necessary or appropriate for Agri-Energy to fully and timely perform all of
its duties and obligations under this Agreement, including, without limitation,
all licenses, permits and other approvals that are necessary or appropriate to
market and sell the ethanol and isobutanol sold hereunder as contemplated
herein.

(g) All ethanol and isobutanol delivered and sold to Eco by Agri-Energy shall be
free and clear of all liens, restrictions on transferability, reservations,
security interests, financing statements, licenses, mortgages, tax liens,
charges, contracts of sale, mechanics’ and statutory liens and all other liens,
claims, demands, restrictions and encumbrances whatsoever (collectively,
“Encumbrances”).

(h) Agri-Energy will establish and maintain at all times true and accurate
books, records, documents, contracts, accounts and electronic data in accordance
with generally accepted accounting principles (GAAP) applied consistently from
year to year consistent with good industry practices, distinguishable from all
other books and records, in respect of all transactions undertaken by such party
pursuant to this Agreement.

14. Duties of Eco: Eco agrees as follows:

(a) Eco shall perform its duties and obligations under this Agreement in a
commercially reasonable manner and in compliance in all material respects with
all governmental laws, rules and regulations that are applicable to its
performance under this Agreement.

(b) Eco shall be responsible for Eco’s relationship and dealings with all
third-party purchasers of ethanol and isobutanol from Eco, including with
respect to and for billing, collections and account servicing and management,
and, except as provided in Section 4(a), Eco shall bear all credit and
collection risk with respect to Eco’s sales of ethanol and isobutanol to third
parties.

(c) Eco shall promptly advise Agri-Energy of any matter regarding any ethanol or
isobutanol sold hereunder that comes to the attention of Eco and that raises an
issue of compliance of such ethanol or isobutanol with applicable governmental
laws, rules, regulations or industry standards.

(d) Eco will establish and maintain at all times true and accurate books,
records, documents, contracts, accounts and electronic data in accordance with
generally accepted accounting principles (GAAP) applied consistently from year
to year consistent with good industry practices, distinguishable from all other
books and records, in respect of all transactions undertaken by such party
pursuant to this Agreement.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 10



--------------------------------------------------------------------------------

(e) Eco shall promptly notify and advise Agri-Energy of any laws, rules,
regulations, court orders, requirements and standards, taxes, fees or charges of
any governmental authority or industry organization (or any changes thereof)
which could in any way impact the ethanol or isobutanol bought hereunder or the
purchase or resale thereof, or any other transactions contemplated by this
Agreement.

(f) Eco shall use commercially reasonable efforts to obtain and continuously
maintain in effect any and all governmental and other consents, approvals,
authorizations, registrations, licenses and permits that are necessary or
appropriate for Eco to fully and timely perform all of its duties and
obligations under this Agreement, including, without limitation, all licenses,
permits and other approvals that are necessary or appropriate to market and sell
the ethanol and isobutanol sold hereunder as contemplated herein.

(g) Eco shall endeavor to provide the Isobutanol Specific Services set forth on
Exhibit A.

(h) Eco shall provide Agri-Energy market pricing reports on a daily basis. The
aforementioned reports will include, but are not limited to, OPIS/Platts prices,
known spot market transactions, forward market pricing, as well as delivered
basis values.

(i) Eco shall provide Agri-Energy from time to time, assistance in regards to
Federal and State excise tax administration and compliance, including but not
limited to changes in tax laws, rates, filings or registration requirements.

15. Representations and Warranties of Agri-Energy: Agri-Energy represents and
warrants to Eco as follows:

(a) Agri-Energy is duly organized, validly existing and in good standing under
the laws of the state in which Agri-Energy was organized, and has and shall
maintain all requisite power and authority to own or otherwise hold and use its
property and carry on its business as now conducted and as to be conducted
pursuant to this Agreement.

(b) This Agreement has been duly authorized, executed and delivered by
Agri-Energy, and constitutes the legal, valid and binding obligation of
Agri-Energy, enforceable against Agri-Energy in accordance with its terms.
Agri-Energy has and shall maintain all requisite power and authority to enter
into and perform this Agreement, and all necessary actions and proceedings of
Agri-Energy have been taken to authorize the execution, delivery and performance
of this Agreement.

(c) The execution and performance of this Agreement does not and will not
conflict with, breach or otherwise violate any of the terms or provisions of the
organizational or governing documents of Agri-Energy or of any agreement,
document or instrument to which Agri-Energy is a party or by which Agri-Energy
or any of its assets or properties are bound.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 11



--------------------------------------------------------------------------------

(d) There is no civil or criminal action or other litigation, action, suit,
investigation, claim or demand pending or, to the knowledge of Agri-Energy,
threatened, against Agri-Energy that may have a material adverse effect upon the
transactions contemplated by this Agreement or Agri-Energy’s ability to perform
its duties and obligations under, or to otherwise comply with, this Agreement.

(e) Agri-Energy shall have good and marketable title to all ethanol to be
delivered hereunder, free and clear of all Encumbrances.

(f) Agri-Energy is now in compliance with all applicable federal, state, local
and foreign laws, ordinances, orders, rules and regulations (collectively,
“Laws”), other than for such noncompliance with Laws where neither the costs or
potential costs of failing to comply, nor the costs or potential costs of
causing compliance, would be material to Agri-Energy or its business or assets.
The definition of Laws set forth above includes, without limitation, the Toxic
Substances Control Act, the Comprehensive Environmental Response, Compensation
and Liability Act, the Clean Air Act, the Federal Water Pollution Control Act of
1986, the Emergency Planning and Community Right-to-Know Act of 1986, the
Occupational Safety and Health Act, the Resource Conservation and Recovery Act,
any state equivalent thereof and all other laws related to the protection of the
environment (“Environmental Laws”).

(g) No representation or warranty in this Agreement, or in any letter,
certificate, exhibit, schedule, statement or other document furnished pursuant
to this Agreement, contains any untrue statement of a material fact.

(h) As of the date of this Agreement, Agri-Energy has, and will at all times
during the Term continuously maintain in effect, any and all governmental and
other consents, approvals, authorizations, registrations, licenses and permits
that are necessary or appropriate for Agri-Energy to fully and timely perform
all of its duties and obligations under this Agreement, including, without
limitation, all licenses, permits and other approvals that are necessary or
appropriate to market and sell the ethanol and isobutanol sold hereunder as
contemplated herein.

16. Representations and Warranties of Eco: Eco represents and warrants to
Agri-Energy as follows:

(a) Eco is a corporation duly organized, validly existing and in good standing
under the laws of the State of Tennessee, and has and shall maintain all
requisite power and authority to own or otherwise hold and use its property and
carry on its business as now conducted and as to be conducted pursuant to this
Agreement.

(b) This Agreement has been duly authorized, executed and delivered by Eco, and
constitutes the legal, valid and binding obligation of Eco, enforceable against
Eco in accordance with its terms. Eco has and shall maintain all requisite power
and authority to enter into and perform this Agreement, and all necessary
actions and proceedings of Eco have been taken to authorize the execution,
delivery and performance of this Agreement.

(c) The execution and performance of this Agreement do not and will not conflict
with, breach or otherwise violate any of the terms or provisions of the
organizational or governing documents of Eco or of any agreement, document or
instrument to which Eco is a party or by which Eco or any of its assets or
properties are bound.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 12



--------------------------------------------------------------------------------

(d) There is no civil or criminal action or other litigation, action, suit,
investigation, claim or demand pending or, to the knowledge of Eco, threatened,
against Eco that may have a material adverse effect upon the transactions
contemplated by this Agreement or Eco’s ability to perform its duties and
obligations under, or to otherwise comply with, this Agreement.

(e) Eco is now in compliance with all applicable federal, state, local and
foreign laws, ordinances, orders, rules and regulations (collectively, “Laws”),
other than such noncompliance with Laws where neither the costs or potential
costs of failing to comply, nor the costs or potential costs of causing
compliance, would be material to Eco or its business or assets. The definition
of Laws set forth above includes, without limitation, the Toxic Substances
Control Act, the Comprehensive Environmental Response, Compensation and
Liability Act, the Clean Air Act, the Federal Water Pollution Control Act of
1986, the Emergency Planning and Community Right-to-Know Act of 1986, the
Occupational Safety and Health Act, the Resource Conservation and Recovery Act,
any state equivalent thereof and all other laws related to the protection of the
environment (“Environmental Laws”).

(f) Eco has not withheld from Agri-Energy any material facts relating to Eco’s
ethanol marketing capabilities, and/or relating to the business operations of
Eco. Further, no representation or warranty in this Agreement, or in any letter,
certificate, exhibit, schedule, statement or other document furnished pursuant
to this Agreement, contains any untrue statement of a material fact.

(g) As of the date of this Agreement, Eco has, and will at all times during the
Term continuously maintain in effect, any and all governmental and other
consents, approvals, authorizations, registrations, licenses and permits that
are necessary or appropriate for Eco to fully and timely perform all of its
duties and obligations under this Agreement, including, without limitation, all
licenses, permits and other approvals that are necessary or appropriate to
market and sell the ethanol and isobutanol sold hereunder as contemplated
herein.

(h) Throughout the Term, Eco will have the technical capability to market the
quantity of ethanol and isobutanol required under this Agreement.

17. Eco Limitations:

(a) Subject to Section 28, Agri-Energy is responsible and liable for all
non-deliveries of ethanol that it is contracted to supply to Eco hereunder.
Without limiting the foregoing or Agri-Energy’s obligations and liabilities
hereunder, Eco, in conjunction with Agri-Energy, shall reasonably assist in
procuring ethanol from other suppliers to cover any such non-deliveries by
Agri-Energy; provided, however, Agri-Energy will reimburse Eco for any losses,
costs and expenses incurred by Eco relating thereto and Agri-Energy shall remain
responsible and liable for any additional expense related to any failure to
supply ethanol by Agri-Energy to Eco. In the event Eco procures product for
Agri-Energy, Eco is obligated to act in good faith and in the best interests of
Agri-Energy, and must keep Agri-Energy informed of such procurement to the
greatest extent possible.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 13



--------------------------------------------------------------------------------

(b) Eco shall reserve the right to refuse to do business with any party who it
reasonably deems to be a credit or performance risk. In such an event,
Agri-Energy may elect to sell ethanol or isobutanol to such party directly
provided that Agri-Energy has met it minimum volume percentage under
Section 1(a) of this Agreement. At Agri-Energy’s written request, Eco will offer
guidance as to why any otherwise desirable counterparty has been deemed a credit
risk unsuitable to do business with.

(c) Upon any termination of this Agreement, both parties will be responsible to
take all actions reasonably necessary to complete any valid and existing
Purchase Contracts.

18. Confidentiality:

(a) During the Term and for a period of three (3) years thereafter, the parties
agree, to the extent permitted by law, to preserve and protect the
confidentiality and terms of this Agreement, and to not disclose any terms
hereof unless required by a court of competent jurisdiction or as agreed to by
the other party. Both parties recognize that applicable law may require the
filing of this Agreement with, or the furnishing of information to, governmental
authorities or regulatory agencies. Both parties further recognize the need,
from time to time, for the submission of this Agreement to affiliates,
consultants or contractors performing work on, or related to, the subject matter
of this Agreement. The parties agree to allow the submission of this Agreement
to affiliates, consultants and contractors only if such affiliates, consultants
and contractors agree to protect the confidentiality of this Agreement. In the
event either party is of the opinion that applicable law requires it to file
this Agreement with, or to disclose information related to this Agreement to,
any judicial body, governmental authority or regulatory agency, that party shall
so notify the other party in writing promptly upon learning of such requirement
and prior to the disclosure or filing of this Agreement and, notwithstanding any
other provision of this Section 18, shall disclose only those portions of this
Agreement required by law and shall use its best efforts to maintain the
confidentiality of the remainder.

(b) In the event that Agri-Energy is a reporting company pursuant to the
Securities Exchange Act of 1934, as amended (the “Act”), and Agri-Energy
determines that Agri-Energy is required to publicly disclose this Agreement or
any of the terms hereof pursuant to Agri-Energy’s obligations under the Act,
then Agri-Energy shall (i) provide prompt written notice of such determination
to Eco, (ii) use its best efforts to seek the maximum level of confidential
treatment of this Agreement and its terms including, specifically, seeking
confidential treatment of all financial information in this Agreement, and
(iii) provide Eco the opportunity to review, comment on and approve (which
approval shall not be unreasonably withheld or delayed) all correspondence to
and from Agri-Energy and the Securities Exchange Commission, including requests
for confidential treatment.

19. Solicitation: During the Term, both Parties agree not to interfere with,
solicit, disrupt or attempt to disrupt any relationships, contractual or
otherwise, between either Parties customers, employees or vendors; provided,
however that Eco acknowledges and accepts that Agri-Energy and/or Gevo, Inc. are
or are likely to be engaged in discussions with various parties (some of whom
may be Eco’s customers) regarding business transactions not related to the
blending of ethanol into gasoline and that such discussions and potential
business transactions shall not be deemed to violate this Section 19.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 14



--------------------------------------------------------------------------------

20. Term and Termination:

(a) The term of this Agreement shall commence on 00:00 a.m. (CST) on
February 19, 2018 and shall continue for [**] (the “Term”). Upon the expiration
of the Term, this Agreement will automatically renew for additional consecutive
terms [**] (“Subsequent Term”). Notwithstanding any other provision of this
Agreement, this Agreement may be terminated as follows:

(i) By Agri-Energy in the event of a material breach of any of the terms hereof
by Eco, by written notice (by certified mail, return receipt requested)
specifying the breach, which notice shall be effective fifteen (15) days after
it is given to Eco unless Eco cures the breach within such 15-day period, except
for a breach of Section 4(a) for which notice shall not be required and Eco
shall only have five (5) days to cure.

(ii) By Eco in the event of a material breach of any of the terms hereof by
Agri-Energy, by written notice (by certified mail, return receipt requested)
specifying the breach, which notice shall be effective fifteen (15) days after
it is given to Agri-Energy unless Agri-Energy cures the breach within such
fifteen (15) day period.

(iii) By either party hereto, without cause, after [**] from the Execution Date
(the “One Year Anniversary”), provided that the terminating party provides
written notice of the termination to the non-terminating party [**] prior to the
[**].

(iv) By either party hereto, without cause, at any time during the Subsequent
Term, provided that the terminating party provides written notice of the
termination to the non-terminating party [**] prior to termination date selected
by the terminating party.

(v) By the mutual consent of both parties on such terms as the parties may
agree.

(vi) By either party upon the occurrence of a Change of Control of the other
party. For purposes of this Section 21(a)(vi), “Change of Control” shall mean
(A) the acquisition by any person, not affiliated with the party, of an
aggregate of more than fifty percent (50%) of the shares of voting stock of the
party outstanding immediately prior to the acquisition; or (B) any sale or
liquidation of all or substantially all of the assets of the party (other than
to a wholly-owned subsidiary of the party), or any merger, consolidation or
reorganization in which the party is not the surviving entity or the sole owner
of the surviving entity.

(vii) By either party immediately in the event that the other party is in a
state of bankruptcy. For purposes hereof, a party is in a state of bankruptcy in
the event a voluntary or involuntary proceeding is commenced with respect to
such party under any applicable bankruptcy laws of any jurisdiction to which
such party is subject, or otherwise, for arrangement, reorganization,
dissolution, liquidation, settlement of claims or winding up of affairs and, if
involuntary, such proceeding is consented to by such party or remains
undismissed for more than sixty (60) days.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 15



--------------------------------------------------------------------------------

(viii) By written notice pursuant to the terms of Section 28.

(b) The termination of this Agreement pursuant to the terms hereof shall not act
as a waiver or release of any rights or remedies available at law, in equity or
otherwise that may have accrued prior to such termination.

21. Licenses, Bonds, and Insurance: Each party represents that it now has and
will maintain in full force and effect during the Term, at its sole cost, all
necessary licenses, bonds and insurance, including general commercial insurance,
in accordance with applicable laws and regulations. The commercial general
liability insurance policy issued to Agri-Energy shall (i) be with an insurance
carrier reasonably acceptable to the other, (ii) name Eco as an additional
insured, and (iii) provide for a minimum of thirty (30) days’ written notice to
the Eco prior to any cancellation, termination, nonrenewal, amendment or other
change of such insurance policy. Agri-Energy shall provide reasonable proof of
such insurance to Eco upon the reasonable request of Eco from time to time.

22. Limitation of Liability: Each party acknowledges and agrees that the other
party does not make any guarantee, express or implied, to the other of profit,
or any particular results from the transactions hereunder. In no event shall Eco
be responsible for any loss or damages resulting from a mechanical, operational,
accidental, or environmental event of any kind occurring prior to the ethanol or
isobutanol being delivered to the trucks.

23. Disclaimer: Except as otherwise required herein, the parties to this
Agreement understand and agree that neither party makes any warranty to the
other respecting legal or regulatory requirements and risks of the transactions
contemplated hereby.

24. Indemnity:

(a) Agri-Energy shall indemnify, defend and hold Eco (and its respective
officers, directors, managers, members, shareholders, agents and
representatives) harmless from claims, demands and causes of action asserted
against Eco by any person (including, without limitation, employees of Eco) for
personal injury or death, or for loss of or damage to property resulting from
the willful misconduct or negligent acts or omissions of Agri-Energy or any of
its officers, directors, managers, employees, agents or representatives.

(b) Eco shall indemnify, defend and hold Agri-Energy (and its respective
officers, directors, managers, members, shareholders, agents and
representatives) harmless from claims, demands and causes of action asserted
against Agri-Energy by any person (including, without limitation, employees of
Agri-Energy) for personal injury or death, or for loss of or damage to property
resulting from the willful misconduct or negligent acts or omissions of Eco or
any of its officers, directors, managers, employees, agents or representatives.

(c) Where personal injury, death or loss of or damage to property is the result
of the joint negligence or misconduct of Agri-Energy and Eco, the parties
expressly agree to indemnify each other in proportion to their respective share
of such joint negligence or misconduct.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 16



--------------------------------------------------------------------------------

25. Nature of Relationship: Each party hereto is an independent contractor
providing or purchasing services or products from the other. No employment
relationship, agency, partnership or joint venture is intended, nor shall any
such relationship be deemed created hereby. Except as may be specifically set
forth in this Agreement, each party shall be solely and exclusively responsible
for its own expenses and costs of performance.

26. Notices: All notices under this Agreement shall be in writing and deemed
duly given, if delivered: (a) personally by hand or by a nationally recognized
overnight courier service, when delivered at the address specified in this
Section 26; (b) by United States certified or registered first class mail when
delivered at the address specified in this Section 26, on the date appearing on
the return receipt therefor; (c) by facsimile transmission, when such facsimile
transmission is transmitted to the facsimile transmission number specified in
this Section 26; or (d) by electronic mail when such electronic mail is
transmitted to the electronic mail address specified in this Section 26:

 

Agri-Energy:    ATTENTION:    President, Chief Operating Officer and Chief
Technology Officer ADDRESS:    c/o Gevo, Inc.    345 Inverness Drive South,
Building C, Suite 310    Englewood, CO 80112 PHONE:    303-858-8358 x2427 FAX:
   (303) 858-8431 EMAIL:    CRyan@gevo.com Eco-Energy:    Eco-Energy, LLC
ATTENTION:    Executive Officer ADDRESS:    6100 Tower Circle, Suite 500   
Franklin, TN 37067 PHONE:    (615) 778-2898 FAX:    (615) 778-2897 EMAIL:   

27. Compliance with Governmental Controls; No Breach:

(a) To the extent applicable, the parties agree to comply with all laws,
ordinances, rules, codes, regulations and lawful orders of any government
authority applicable to the performance of this Agreement, including, without
limitation, safety, health, social security, pension and benefits, wage hour
laws, Environmental Laws, and laws regarding unemployment compensation,
non-discrimination on the basis of race, religion, color, sex or national origin
and affirmative action (collectively, the “Regulations”).

(b) The parties enter this Agreement in reliance upon the Regulations in effect
on the date of the Agreement with respect to or directly or indirectly affecting
the ethanol and isobutanol to be delivered, including without limitation,
production, gathering, manufacturing, transportation, sale and delivery thereof
insofar as said Regulations affect the parties and their customers. In the event

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 17



--------------------------------------------------------------------------------

that at any time subsequent to the date of the Agreement, any of said
Regulations are changed or new Regulations are promulgated whether by law,
decree, interpretation or regulation, or by response to the insistence or
request of any governmental authority or person purporting to act therefore, and
the effect of such changed or new Regulation (i) is or will not be covered by
any other provisions of the Agreement, or (ii) has or will have an adverse
economic effect upon the parties to this Agreement or the suppliers or customers
of said parties, the parties shall have the option to request renegotiation of
the prices and other pertinent terms provided for in the Agreement and their
respective effective dates. Said option may be exercised by either party at any
time after such changed or new Regulation is promulgated by giving notice of the
exercise of its option to renegotiate prior to the time of delivery of ethanol
or isobutanol or any part thereof. Such notice shall contain proposed new prices
and terms requested. If the parties do not agree upon new prices and terms
satisfactory to both parties within ten (10) days after such notice is given,
either party shall have the right to terminate the Agreement at the end of said
ten (10) day period.

28. Force Majeure: If any term or condition of this Agreement to be performed or
observed by Eco or Agri-Energy (other than a payment or indemnification
obligation) is rendered impossible of performance or observance due to any force
majeure event or any other act, omission, matter, circumstance, event or
occurrence beyond the commercially reasonable control of Eco or Agri-Energy, as
the case may be (each, an “Force Majeure Event”), the affected party shall, for
so long as such Force Majeure Event exists, be excused from such performance or
observance, provided the affected party (i) promptly notifies the other party of
the occurrence of the Force Majeure Event, (ii) takes all such steps as are
reasonably necessary or appropriate to terminate, remedy or otherwise
discontinue the effects of the Force Majeure Event, and (iii) recommences
performance after the termination or discontinuance of the Force Majeure Event;
provided, however, that if after thirty (30) days from the occurrence of the
Force Majeure Event the affected party is still unable to perform its
obligations under this Agreement, the other party may, in such party’s sole
discretion, terminate this Agreement effective upon the giving of written notice
to the affected party. The term “Force Majeure Event” includes an actual or
threatened act or acts of war or terrorism, earthquake, acts of God including
persistent weather conditions that materially affect the Plant’s ability to
procure feedstock, receive shipments, ship ethanol or isobutanol, civil
disturbance, hostilities, disorders, riots, sabotage, strikes, lockouts and
labor disputes; provided, however, that nothing in this Section 28 is intended
or shall be interpreted to require the resolution of labor disputes by acceding
to the demands of labor when such course is inadvisable in the discretion of the
party subject to such dispute. The term “Force Majeure Event” does not include
(A) events affecting the performance of third-party suppliers of goods or
services except to the extent caused by an event that otherwise is a Force
Majeure Event; (B) changes to market conditions that affect the price of ethanol
or isobutanol or other outputs of the Plant or corn or other feedstocks of the
Plant that are not caused directly by a Force Majeure Event; (C) any obligation
of either party to make payments hereunder; or (D) any event caused solely or
primarily by the acts or omissions of the party claiming a Force Majeure Event.

29. General:

(a) This Agreement is the entire understanding of the parties concerning the
subject matter hereof and supersedes any and all prior agreements. Additionally,
if this Agreement expires and/or is terminated for any reason and there are
existing Purchase Contracts that have yet to be completed at the time of such
expiration and/or termination these Purchase Contracts remain legally

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 18



--------------------------------------------------------------------------------

enforceable between the parties. Any amendment to this Agreement shall only be
effective and binding if in writing and executed by the parties hereto. No
waiver by any party, whether by conduct or otherwise, in any one or more
instances, shall be deemed or construed as a further or continuing waiver of any
such term or condition.

(b) If any provision or provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

(c) This Agreement is not intended to, and does not, create or give rise to any
fiduciary duty on the part of any party to any other.

(d) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

(e) All issues, questions and disputes concerning the validity, interpretation,
enforcement, performance or termination of this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
giving effect to any other choice of law or conflict of laws rules or
provisions. The Federal District Court for the Southern District of New York
shall be the exclusive forum for the adjudication of any disputes arising under
the term of this Agreement and each of the parties irrevocably consents to the
personal jurisdiction and subject matter jurisdiction of such courts.

(f) This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. This Agreement may be executed by facsimile or electronic signature.

(g) Time is of the essence in the performance by each of Eco and Agri-Energy of
their obligations pursuant to this Agreement.

(h) Except as otherwise stated herein, each of Eco and Agri-Energy shall have
all rights and remedies available in law, equity or otherwise in the event of
the breach of failure to perform by the other of any term or condition of this
Agreement.

(i) The recitals to this Agreement are an integral part hereof and are
incorporated herein by reference.

[Reminder of Page Intentionally Left Blank; Signature Page Follows.]

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions. 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Ethanol and Isobutanol
Purchase and Marketing Agreement as of the Execution Date.

 

Eco-Energy, LLC By:  

/s/ Josh Bailey

Name: Josh Bailey Its: CEO Agri-Energy, LLC By:  

/s/ Christopher M. Ryan

Name: Christopher M. Ryan Its: President

 

Ethanol Marketing Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

E GRADE DENATURED FUEL ETHANOL SPECIFICATIONS

E Grade Denatured Fuel Ethanol Specifications

 

Specification Points

  

Test Method

  

Shipments

  

Deliveries1/

Apparent Proof, 60°F    Hydrometer    Report        Or Density, 60°F    ASTM
D-4052    Report    Water, Volume %, Maximum    ASTM E-203 or E-1064    1.0   
Ethanol, Volume %    ASTM D-5501           Minimum       93.5    93.0 Methanol,
Volume %, Maximum    ASTM D-5501    0.5    Sulfur, ppm (wt/wt), Maximum    ASTM
D5453    10    Solvent Washed Gum,    ASTM D-381       mg/100mL    Air Jet
Method           Maximum       5    Potential Sulfate, mass ppm    ASTM D7319   
       Maximum       4    Chloride, mg/L    ASTM D-512-81           Maximum   
Procedure C, Modified per D-4806    32    Copper, mg/L    ASTM D-1688      
    Maximum   

Method A,

Modified per D-4806

   0.08    Acidity (as acetic acid), Mass %    ASTM D-1613           Maximum   
   0.007    pHe    ASTM D-6423           Minimum       6.5        Maximum      
9.0   

Appearance @ 60°F

Denaturant Content and Type2/

   Visual Examination   

Visibly free of suspended or precipitated

contaminants. Must be clear and bright.

    Volume %       2    Corrosion Inhibitor Additive,    Minimum treat rate   
Vendor    Additive

One of the following is

   10 lbs./1000 bbls.    Innospec    DCI-11 Plus

required:

   20 lbs/1000 bbls.    G. E. Betz    Endcor GCC9711    20 lbs./1000 bbls.   
Petrolite    Tolad 3222    20 lbs./1000 bbls.    Nalco    5403    20 lbs./1000
bbls.    Betz    ACN 13    20 lbs./1000 bbls.    Midcontinental    MCC5011E   
13 lbs./1000 bbls.    Midcontinental    MCC5011PHE    13 lbs./1000 bbls.   
Petrolite    Tolad 3224    13 lbs/1000 bbls.    US Water Services    Corrpro 654
   10 lbs/1000 bbls.    Nalco    5624A    10 lbs/1000 bbls.    Nalco    5624ATR
   13 lbs/1000 bbls.    US Water Services    Corrpro 656    6 lbs/1000 bbls   
Ashland    Amergy ECI-6    3 lbs/1000 bbls.    G.E. Power & Water    8Q123ULS   
10 lbs/1000 bbls.    NALCO    EC5624A Plus    6 lbs/1000 bbls    US Water
Services    Corrpro Pro NT

ISOBUTANOL SPECIFICATIONS

 

Exhibit A



--------------------------------------------------------------------------------

ISOBUTANOL SPECIFIC SERVICES

Provide tankage for isobutanol and/or isobutanol blended gasoline.

Sourcing of petroleum base blendstocks for blending of isobutanol.

Assistance with gasoline regulations for isobutanol gasoline marketing (e.g.
knowledge of gasoline requirements in various geographies).

Supply chain management and set up for isobutanol splash blending to include
rail site selection, availability of gasoline blend stock, metering of blend
components, and documentation of sales.

RIN management, including small volume sales directly from rail car.

Provide working capital for isobutanol blended gasoline.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

 

LOGO [g510623dsp026.jpg]      

Eco-Energy, LLC

725 Cool Springs Blvd Suite 500 Franklin, TN 37067

Purchase Deal Contract

 

 

To:    Your Name    Contract t No.: XXX13TP00001    1010 Street Name Dr.   
Negotiated Date: 6/4/2013    Anywhere, USA 12345    Contract Term : 7/1/2013 to
9/30/2013    Seller Contact    Buyer Contact    Your Company Name    Eco-Energy,
LLC    Your Name    John Bowman    Phone: 098-765-4321 Fax: 123-456-7890   
Phone: 615-656-2142 Fax: 615-807-3814

 

 

Your Name (Seller) agrees to sell and deliver, and Eco-Energy, LLC (Buyer)
agrees to purchase and Accept as per the following:

 

TOTAL CONTRACT QUANTITY:            2,697,000 GALLONS PRODUCT:    Denatured
Ethanol with RINs PAYMENT TERM:    Wednesday following week of shipment
QUANTITY:    To be Shipped                Either Option Plus/Minus 5%   
Jul-2013 899,000 gal

PRICE: From: 07/01/2013 To: 07/31/2013

The final price shall be the average of Platts’ daily average quoted price for
Chicago, IL/Ethanol for the current month less an offset of .0475 USD/gal.This
is a volume contract, whereby the above referenced contract volume, to the
nearest unit, shall be settled based on the monthly average for the month listed
regardless of shipment/delivery timing. PROVISIONAL PRICE: The provisional price
shall be Platts’ daily average quoted price for Chicago, IL/Ethanol for the
first day of month close based on ship date less an offset of .0475 USD/gal.

TITLE TRANSFER:         FOB Anywhere, USA

DELIVERY MODE:         Railcar

 

 

SPECIAL TERMS

Accepted and Agreed to this day by:

 

Eco-Energy, LLC    Your Name Here

 

John Bowman

  

 

Your Name

Date:                                     
                                          
Date:                                     
                                                            Revised: 6/4/2013
13:17:00

 

Exhibit B